Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 1/13/2021.

Election/Restrictions
Newly submitted claims 21 – 46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claims 21 – 46 is a ventilation assembly that features a grease collection system based on a rail that is angled downward and aligned toward a reservoir.  The invention originally claimed was a ventilation assembly featuring an illumination system, a filter and an embodiment with a second ventilation assembly.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 – 46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner Becton and Attorney Matthew Leno discussed this election/restriction based on original presentation in an interview held 3/10/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARTHA M BECTON/Examiner, Art Unit 3762                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762